Citation Nr: 0630179	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The case comes to the Board from 
the VA Regional Office in Boston, Massachusetts (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's low back disability is related to his military 
service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for a low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in June 2003 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An additional letter 
dated in June 2006 also provided notice of the applicable 
provisions.  The veteran's VA medical treatment records and 
indicated private medical records have been obtained.  The 
veteran's service medical records are sparse but do include 
his entrance and separation examinations.  No other service 
medical records, other than dental records, are available and 
are presumed destroyed in a fire at the National Personnel 
Records Center.

The United States Court of Appeals for Veterans Claims has 
held that, where the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board is satisfied that the evidence of 
record shows that VA has made every effort to secure any 
additional service records for the veteran and has notified 
him of the records which are unavailable.  A VA examination 
was provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's available service medical records are negative 
for any complaints, symptoms, or diagnoses of any low back 
conditions.

A May 1989 private medical report stated that, coincident to 
leaving his job, the veteran developed back pain which was 
later found to include some degenerative changes in his 
spine.

A January 1990 letter from a private physician stated that 
the veteran had, in part, back pain, and that a computed 
tomography (CAT) scan had demonstrated several areas of disk 
bulging and extensive degenerative changes.  The letter 
stated that the veteran reported that his back pain was 
particularly aggravated by the cold of the winter months.  On 
physical examination, he had diffuse tenderness over the 
lumbar spine and significant muscle spasm in the left 
paraspinal muscle region in the lumbar area.  The assessment 
was nerve root entrapment secondary to lumbar disk disease 
and/or muscle spasm which was work related.

A March 1990 Social Security Administration Disability 
Decision stated that the veteran last worked in 1988 as a 
truck driver, having previously worked in that capacity for 
many years, and that his principal impairment was determined 
to be work related.  The decision further stated that the 
veteran was treated for "ilio-lumbar strain" in July 1987, 
after which he returned to work but was unable to continue 
beginning in June 1988.

A March 1995 letter from a private physician stated that the 
veteran had had back pain since 1988 related to a work 
related injury lifting barrels and that a CAT scan revealed 
degenerative disc disease.  The letter stated, in part, that 
most of the veteran's pain was in the low back, not typically 
radiating, and had caused him to be disabled since 1989.

Private medical reports from February 1999 to May 2003 
repeatedly gave various assessments of low back pain.  None 
of these reports discussed the etiology of the low back pain.

In a July 2003 statement, the veteran stated, in part, that 
while on exercise at Camp Pickett, Virginia, he injured his 
back while lifting a heavy spade for a 155 millimeter 
Howitzer.  He further stated that he then went to sick call 
and was told he had a bad sprain, given 2 weeks "no duty," 
and given medication.  Following this, the veteran stated 
that he was recommended for and took a position as Mess 
Sergeant, a less physically demanding duty, until his 
discharge in June 1952.

An August 2003 VA medical examination report stated that the 
veteran reported that he had sustained an injury to his back 
while he was in the military in either July or August of 1951 
when he and another soldier picked up part of an artillery 
piece (a spade) and he noted the onset of lower back pain.  
The report stated that the veteran further reported that he 
had been seen by a doctor at the facility at Camp Pickett, 
Virginia who prescribed bed rest for a few days followed by 
excuse from duty for several weeks, after which he returned 
to duty in a less strenuous capacity and the pain went away, 
although the symptoms would return periodically over the 
years.

The report stated that the veteran worked primarily as a 
truck driver until 1988, when he noted the onset of severe 
low back pain while lifting a barrel, after which he was 
treated with a course of physical therapy and was advised by 
an orthopedic surgeon that he could no longer return to work 
as a truck driver.  The veteran complained of pain primarily 
in the low back, with difficulty sleeping over the previous 
few years, and no radiation of pain into his legs.  After 
physical examination, the diagnosis was advanced degenerative 
disk disease of the lumbosacral spine.  The examiner further 
wrote

[i]t seems as likely as not that the 
condition did start while he was in the 
military, however there is no 
documentation of this.  I reviewed his 
[claims] folder and apparently there is 
no indication in there of any medical 
treatment for a back problem, including 
his separation examination where he 
reported no difficulty with his back.  It 
seems to me the main cause of his current 
condition is the injury he sustained in 
1988 or so while he was working.

In the November 2004 appeal to the Board, the veteran stated, 
in part, that at his June 1952 separation medical 
examination, he told the medical examiner about the back 
injury he had sustained while on duty, but that the back 
injury was not put on the examination report.  The veteran 
further stated that in January 1952, while on maneuvers in 
Germany, he slept in a tent on frozen ground for four weeks 
and that this activity caused arthritis in his back, which 
was discovered on x-ray examination after his discharge, and 
which was related to his low back disability.

A transcript of a January 2005 RO hearing shows that the 
veteran stated that the injury occurred in June or July 1951, 
not July or August as he had previously reported.  The 
veteran further stated that after he got out of service, in 
early or late fall 1952, he woke up one morning with a stiff 
neck, after which he went to a chiropractor who told him that 
he had a small amount of arthritis.  The veteran stated that 
he always had problems after that and that he used a piece of 
plywood between his mattresses to provide stability and took 
over the counter medication.  The veteran stated that the 
problems would occur on and off, getting better in the summer 
and worse in the winter.  The veteran further stated that in 
1988 he had a severe back injury at work.

The evidence of record does not show that the veteran's 
current low back disability is related to active military 
service.  While the veteran has a current diagnosis of 
advanced degenerative disc disease of the lumbosacral spine, 
there is no medical evidence of record that diagnoses a low 
back disability prior to May 1989, over 35 years after 
separation from active duty.

Furthermore, the preponderance of the evidence shows that the 
veteran's currently diagnosed back disability is related to 
an injury at work in 1988 or 1989.  The May 1989 private 
medical report stated that the veteran's back pain developed 
at the same time as he left his job.  The January 1990 letter 
from a private physician stated that the veteran's low back 
disability was work related.  The March 1990 Social Security 
Administration Disability Decision stated that the veteran's 
principal impairment was work related.  The March 1995 letter 
from a private physician stated that the veteran's back pain 
had begun in 1988 after a work related injury.  

With regard to the opinion in the August 2003 VA medical 
examination report, the Board finds that this opinion is 
entitled to very low probative weight and is clearly 
outweighed by the evidence against this claim.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  While the report stated 
that it was as likely as not that the low back disability 
began in service, this opinion appears to be based 
exclusively on the veteran's reported history and the report 
itself noted that there was no indication of any medical 
treatment for a low back disability in service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(finding that the failure of the physician to provide a basis 
for an opinion goes to the weight or credibility of the 
evidence); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion include access to the claims file 
and thoroughness and detail of the opinion).  Furthermore, 
the examiner also noted that the main cause of the low back 
disability was the injury that the veteran sustained in 1988.  
The Board thus attaches very little probative value to the VA 
examiner's medical opinion.  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (finding that although the Board may not 
ignore a medical opinion, it may discount the credibility of 
a physician's statement).

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disability is related 
to his active military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed low back 
disability is related to his active military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
competent and probative evidence does not show that the 
veteran's currently diagnosed low back disability is related 
to his active military service, and as such service 
connection for a low back disability is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


